Citation Nr: 0209081	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  99-24 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability evaluation in excess of 70 
percent for post traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1975.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.   

Service connection for post traumatic stress disorder (PTSD) 
was granted in a February 1998 rating decision.  A 50 percent 
evaluation was assigned from June 9, 1997.  In July 1999, the 
veteran filed a claim for an increased rating.  In a May 2000 
decision, the RO increased the disability evaluation for PTSD 
to 70 percent effective July 19, 1999.  The May 2000 rating 
decision also granted entitlement to a total rating based 
upon individual unemployability.  


FINDING OF FACT

The veteran's PTSD is principally manifested by difficulty 
sleeping, nightmares, anxiety, depression, stress, 
irritability, and difficulty concentrating which are 
productive of occupational and social impairment with 
deficiencies in most areas; there is no evidence of total 
social impairment.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased rating for PTSD, and that 
the requirements of the VCAA have in effect been satisfied.

The veteran has been provided with a VA examination in 
October 1999 to determine the nature and extent of his PTSD.  
Pertinent VA treatment records have been obtained.  He and 
his representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  In a January 2002 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  There is no identified evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Criteria

Disability ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

38 C.F.R. § 4.130, Diagnostic Code 9411 reads as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 
9 Vet. App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging from 41 to 
50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Scores ranging 
from 31 to 40 reflect some impairment in reality testing or 
communications (e.g. speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Factual Background

VA treatment records dated in 1998 indicate that the veteran 
was on medical leave since September 1997 when the veteran 
reported such levels of anxiety and depression including 
nightmares, very poor sleep, depressed mood, and poor 
concentration and the veteran became so incapacitated that he 
could no longer perform functions of his position.  It was 
noted that increased stressors seemed to be the result of 
personal stressors in his life at that time.  During that 
time, the veteran was treated with weekly psychotherapy and 
psychopharmacy with several medications.  In December 1998, 
the veteran was ready to return to work.  His symptoms 
improved.  It was noted that the veteran would need ongoing 
treatment to keep his symptoms under control.   

A February 1999 VA treatment record indicates that the PTSD 
was stable.  

A June 1999 VA treatment record reveals that the veteran was 
having an exacerbation of PTSD symptoms secondary to 
increased stress.  It was noted that the veteran would 
benefit from some time off from work to assist in resolving 
the symptoms.  The veteran denied suicidal or homicidal 
ideation and psychotic symptoms.    

The veteran's U.S. Postal Service disability retirement 
application dated in August 1999 includes a statement by Dr. 
P.R.  Dr. P.R. stated that there was a medical basis upon 
which to conclude that the veteran met the disability 
requirements.  Dr. P.R. stated that the veteran was impaired 
by social isolation, problems with concentration, and gradual 
deterioration despite maximal medical therapy over the last 
several years.  

An October 1999 VA examination report notes that the examiner 
reviewed the veteran's treatment records.  The report 
indicates that the veteran moved in with his parents last 
April when his father became ill.  The veteran was divorced 
and he had two children.  The veteran worked for the postal 
service for 20 years.  He first worked as a mail carrier for 
five years and then took a management position and a 
supervisory position.  In 1992 or 1993, there was a 
reorganization and the veteran took a computer position.  At 
some point last year, the veteran had to take a few months 
off from work because of decreased concentration, increased 
irritability, and poor sleep.  He returned to work in 
December 1998; he had learned new coping skills in treatment.  
The veteran reported that he did okay for awhile relying on 
those skills but then he had a series of altercations with 
his supervisor.  The veteran reported that he felt pressured 
by deadlines and he had severe anxiety and difficulty 
concentrating.  In July, he stopped working because he 
requested a transfer and his request was not acknowledged.  
Currently, the veteran complained of persistent irritability, 
but this has decreased with treatment with Risperidone.  The 
veteran slept three hours per night and he felt anxious, 
uptight, and depressed.  The veteran stated that he felt less 
anxious now that he was not working.  

Mental status examination revealed that the veteran 
demonstrated some slowing of his thought processes.  There 
were no frank delusional symptoms or hallucinations but the 
veteran did have some paranoid ideation.  There was no 
inappropriate behavior.  Suicidal and homicidal thoughts were 
denied.  The veteran was reasonably groomed but he did note 
that over the past six months, he did have trouble 
maintaining personal hygiene a few times a week.  His 
concentration seemed to be decreased.  His interpretation was 
concrete.  His speech was fluent, goal-directed and slow.  
There was no evidence of impulse control difficulty during 
the interview.  The examiner stated that the veteran appeared 
competent to manage his own funds.  The Axis I diagnosis was 
PTSD and major depressive disorder, recurrent.  His GAF score 
was 40.  

VA mental health treatment records dated from August 1999 to 
March 2000 show that the PTSD was stable.  The veteran denied 
having suicidal or homicidal ideation.  He denied having 
psychotic symptoms.  The March 2000 VA mental health 
treatment record notes that the veteran reported having a 
good relationship with his mother and he parented his two 
children.  His mood and sleep were good.  He was in a 
relationship.    

Analysis

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against a 
disability evaluation in excess of 70 percent for PTSD.  

The medical evidence of record establishes that the veteran's 
service-connected PTSD is principally manifested by 
difficulty sleeping, nightmares, anxiety, depression, stress, 
irritability, and difficulty concentrating.  These symptoms 
increased during exacerbations.  Medication helped to relieve 
the symptoms.  The October 1999 VA examination report 
indicates that the veteran had some slowing of thought 
processes, some paranoid ideation, and decreased 
concentration.  

There is probative evidence that the veteran has social 
impairment with deficiencies in family relations.  The 
evidence also shows that the veteran had occupational 
impairment.  The medical evidence shows that the veteran's 
PTSD symptoms increased during periods of personal or 
occupational stress and during those exacerbations, the 
veteran was unable to work.  For instance, the evidence of 
record shows that in July 1999, the veteran stopped working 
due to increased symptoms of PTSD secondary to stress at 
work.  From September 1997 to December 1998, the veteran 
stopped working due to increased PTSD symptoms secondary to 
personal stress.  The October 1999 VA examination report 
shows that the veteran's GAF score was 40 which is indicative 
of major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).  

The evidence of record does not demonstrate that the 
veteran's PTSD is manifested by total occupational and social 
impairment due to gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation to time or place, or memory 
loss for names of close relatives, own occupation or own 
name.  

The medical evidence shows that the veteran has consistently 
denied suicidal or homicidal ideation and has denied 
psychotic symptoms even during the exacerbations of PTSD 
symptoms.  The October 1999 VA examination report indicates 
that there was no evidence of frank delusional symptoms or 
hallucinations, although the veteran had some paranoid 
ideation.  His speech was fluent and goal-directed.  There 
was no evidence of inappropriate behavior or impulse control 
difficulty.  The veteran was considered competent.  

The veteran's PTSD does not cause total social impairment.  
The evidence of record shows that the veteran lived with his 
mother and he described his relationship with his mother as 
good.  The veteran was in a relationship with a woman.  He 
also helped to parent his two children.  The veteran 
described his relationships as good.  

There is evidence of occupational impairment due to the PTSD.  
There is evidence that the veteran left his employment at the 
post office due to increased PTSD symptoms caused by stress.  
As discussed above, the veteran took time off from work from 
September 1997 to December 1998 due to increased symptoms due 
to personal stress and he left his employment at the postal 
service in July 1999 due to increased PTSD symptoms secondary 
to stress from employment.  The Board notes that a total 
rating due to individual unemployability was granted in May 
2000 based upon the service-connected PTSD.  

However, even if the Board finds that the service-connected 
PTSD causes total occupational impairment, a 100 percent 
evaluation is not warranted under Diagnostic Code 9411, 
because there is no evidence of total social impairment in 
addition to the total occupational impairment.  It is clear 
from the language of the Rating Schedule that both total 
occupational impairment and total social impairment due to 
the PTSD is required for a 100 percent evaluation to be 
assigned.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Since total social impairment is not shown, a 100 percent 
evaluation for the PTSD is not warranted.  

Thus, the Board finds that the preponderance of the evidence 
of record is against assignment of a 100 percent disability 
evaluation for the PTSD under Diagnostic Code 9411.  The 
claim for an increased rating for PTSD is denied.  


ORDER

Entitlement to a disability evaluation in excess of 70 
percent for PTSD is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

